816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence CORETHERS, Plaintiff-Appellant,v.Judge Roy McMAHON;  Judge Thomas O. Matia;  Prosecutor JohnT. Corrigan; Michael W. Hill;  Sergeant O'Brien;Stanley Murray;  John James, Defendants-Appellees.
No. 86-3112.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellant's motion to strike the appellees' briefs and for appointment of counsel.  This case has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.


2
Plaintiff brought this action pursuant to 42 U.S.C. Sec. 1983 against eight individuals in connection with an alleged conspiracy to deprive him of his constitutional rights.  Plaintiff alleged that the conspiracy resulted in his convictions in 1981 of possession of a weapon while under disability and carrying a concealed weapon.  The district court dismissed the complaint without prejudice to plaintiff's right to refile the action should plaintiff establish a deprivation of his constitutional rights through a 28 U.S.C. Sec. 2254 petition for writ of habeas corpus.  This appeal followed and the parties have briefed the issues.


3
We have held that a federal court should refrain from deciding a civil rights action where disposition would involve a ruling implying that a state conviction is illegal.  Hadley v. Werner, 753 F.2d 514 (6th Cir. 1985)(per curiam).  Plaintiff had two pending habeas corpus actions based upon allegations similar to those of his civil rights complaint when this action was initiated.  The district court correctly dismissed the civil rights action without prejudice to plaintiff's right to refile the action should he successfully establish a deprivation of his constitutional rights through habeas corpus.  Id.


4
Therefore, appellant's motion to strike the appellees' briefs and for appointment of counsel is denied, and the judgment of the district court is affirmed pursuant to Rule 9(b), Rules of the Sixth Circuit.